PER CURIAM:
Mauricio E. Weber appeals the district court’s order dismissing his action asserting civil rights and state law claims for failure to prosecute. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Weber’s informal brief does not challenge the basis for the district court’s disposition, Weber has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We deny Weber’s motions for stay pending appeal, injunctive relief, and a restraining order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.